     Case 2:18-cv-01246-WBS-AC Document 26 Filed 06/01/20 Page 1 of 2


1    Stanley Goff, SBN 289564
     LAW OFFICE OF STANLEY GOFF
2
     15 Boardman Place
3    San Francisco, CA 94103
     415-571-9570
4    Email: goffs@mail2world.com
5
     Attorneys for Plaintiff ROBERT STRONG
6

7                         UNITED STATES DISTRICT COURT
8
               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

9     ROBERT STRONG,                                     Case No.: 2:18-CV-01246-WBS-AC
10                   Plaintiff,
11                                                       STIPULATION    FOR    PARTIAL
             vs.                                         DISMISSAL RE ANDREW BIDOU
12
      CITY OF VALLEJO, JARRETT TONN;
13    ANDREW BIDOU, and DOE VALLEJO
14    POLICE OFFICER,

15                   Defendants.
16

17          IT IS HEREBY STIPULATED by and between the parties to this action through their
18   respective designated counsel that the above-captioned action be and hereby is partially dismissed
19   as follows:
20          1. Plaintiff’s claims, and each and every one of them, against Defendant ANDREW
21   BIDOU are dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
22

23

24   Dated: June 1, 2020                    LAW OFFICE OF STANLEY GOFF

25

26                                        By      __/s/ Stanley Goff___________
                                                  Stanley Goff
27
                                                  Attorney for Plaintiff
28                                                ROBERT STRONG

     {02181569.DOCX}STIPULATION FOR PARTIAL DISMISSAL RE ANDREW BIDOU
                                                 -1-
     Case 2:18-cv-01246-WBS-AC Document 26 Filed 06/01/20 Page 2 of 2


1
     Dated: June 1, 2020
2
                                      PORTER SCOTT
3
                                      A PROFESSIONAL CORPORATION
4

5                                     By /s/ John R. Whitefleet (auth’d on 3.17.20)
                                              John R. Whitefleet
6                                             Attorney for Defendants CITY OF VALLEJO,
                                              JARRETT TONN, ANDREW BIDOU
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {02181569.DOCX}STIPULATION FOR PARTIAL DISMISSAL RE ANDREW BIDOU
                                                 -2-
